Judge Clark
dissenting as to defendant Mitchell:
Rickie Brooks, age 16, who admitted he had been expelled from school “a bunch of times . . . because of things that hap*8pened at school and things that happened away from school,” testified that when defendant Mitchell came up to him and said, “We have got to have the stuff back,” he was glancing at his (Brooks’) left pocket where the tips of the two bags were sticking out.
The majority concedes that the evidence was insufficient to take the case to the jury, but that the declaration coupled with all the other circumstances made a case for the jury. I disagree. I see no other incriminating circumstances, and the declaration is not sufficient evidence of Mitchell’s possession of marijuana to submit to the jury. In my opinion the other circumstances tend to show exclusive possession by Whitaker and negate, rather than support, the State’s case against Mitchell. The charge against Mitchell should be dismissed.